Case 1:20-cv-21457-KMW Document 94-1 Entered on FLSD Docket 04/27/2020 Page 1 of 4
 Office of the Honorable Nushin G. Sayfie                          Circuit Criminal Division COVID-19 Procedures     Page 1 / 4
 Administrative Judge, Circuit Criminal Division                   Starting Week of April 13, 2020 - Courtroom 4-1




                        COVID-19 Emergency Procedures for Courtroom 4-1
                               Richard E. Gerstein Justice Building

                         For Attorneys, Corrections and All Virtual Parties
                       Beginning Week of April 13, 2020 Until Further Notice

(Please contact (305) 548-5721 for Virtual Access Instructions.)

Calendars:

    1. 9AM: ALIAS CAPIAS calendar, ARRAIGNMENTS (IN CUSTODY & UNREPRESENTED OUT OF CUSTODY),
       Bond Reviews

        (Courtroom 1-5 will be hearing Bonds, Extraditions and In-State Fugitive Warrants Only daily at 9AM &
        1PM. Please contact (305) 548-5721 for Virtual Access Instructions)

    2. The Court will proceed in Division order, ALIAS CAPIAS then ARRAIGNMENTS then BOND REVIEWS. NO
       PASSING CASES SO PLEASE BE “THERE” ON TIME

    3. No DEFENDANTS will be present. CORRECTIONS will be “present” with all jail cards

    4. The PD will be appointed on all out of custody arraignments

    5. The Judge will set cases on the SPECIAL SET* calendars as needed

    6. The Judge will set all cases for status on the date prearranged by the clerk unless there is a need for a
       SPECIAL SET

    7. If the case is to be RESET for a SPECIAL SET*, then CORRECTIONS must note this on the Jail Card and
       ensure the Defendant’s presence at the SPECIAL SET via ZOOM.

    8. Cases that are reset from the 4-1 Arraignment calendar for a plea or release or other issue to be covered
       by the judge on 4-1 calendar duty will be set at 10AM and will be heard on this same Zoom Conference
       Room, unless other arrangements are made and distributed to all pursuant to SPECIAL SET* procedures
Case 1:20-cv-21457-KMW Document 94-1 Entered on FLSD Docket 04/27/2020 Page 2 of 4
 Office of the Honorable Nushin G. Sayfie                          Circuit Criminal Division COVID-19 Procedures      Page 2 / 4
 Administrative Judge, Circuit Criminal Division                   Starting Week of April 13, 2020 - Courtroom 4-1


   9. SPECIAL SET hearings for the individual divisions will begin at 10:30 or as soon as all parties are available
      via Zoom, and prearranged pursuant to SPECIAL SET* procedures, and heard in the Zoom conference
      room prearranged by the setting Judge

   10. Please review COVID-19 Procedures for SPECIAL SETS* for information on setting and accessing a
       SPECIAL SET HEARING


TROUBLESHOOTING:

Please contact the Chambers of the Judge Assigned to that day’s calendar


                          Courtroom 1-5                          Courtroom 4-1
4/20                      Glazer                                 Tunis
4/21                      Glazer                                 Wolfson
4/22                      Altfield                               Venzer
4/23                      Diraimondo                             Tinkler-Mendez
4/24                      Watson                                 Cruz

4/27                      Glazer                                 de la O
4/28                      Glazer                                 Milian
4/29                      Beovides                               Johnson
4/30                      Areces                                 Cruz
5/1                       Brinkley                               Simon
Case 1:20-cv-21457-KMW Document 94-1 Entered on FLSD Docket 04/27/2020 Page 3 of 4
 Office of the Honorable Nushin G. Sayfie                         Circuit Criminal Division COVID-19 Procedures     Page 3 / 4
 Administrative Judge, Circuit Criminal Division                  Starting Week of April 13, 2020 - Courtroom 4-1




                      COVID-19 *SPECIAL SETS Procedures for Courtroom 4-1
                               Richard E. Gerstein Justice Building

                                         For Attorneys
                       Beginning Week of April 13, 2020 Until Further Notice

   1. If the case was reset directly from the 9 AM 4-1 arraignment calendar, then it will be heard on the 10AM
      calendar by the ASSIGNED JUDGE on the 4-1 Zoom Meeting ID
        (Please contact (305) 548-5721 for Virtual Access Instructions)

   2. If the case is a SPECIAL SET from DIVISION, it will be set at 10:30 or other time prearranged by the
      Division Judge/JA and heard on the ZOOM Meeting ID prearranged by the Division Judge/JA

   3. To place a case on the 4-1 SPECIAL SET calendar, you must go through the Division Judge. Do not
      contact the covering judge or the CLERK OF COURTS. All arrangements must be made through the
      Division Judge. Please make sure you have EXHAUSTED the possibility of an agreed order or ruling on the
      pleadings. Please include the following information:

        a. If your client’s presence is required
        b. If your client needs an interpreter
        c. Name, Case #, JAIL NUMBER, DOB of your client
        d. COPY YOUR OPPOSING COUNSEL ON THE REQUEST

   4. FOR PLEAS MIAMI-DADE CORRECTIONS will be taking fingerprints at the facilities. Prosecutors must
      email scoresheets to the covering JUDGE/JA for signature and filing.


(See below for an abbreviated version of COVID-19 Special Set Procedures for Judges)
Case 1:20-cv-21457-KMW Document 94-1 Entered on FLSD Docket 04/27/2020 Page 4 of 4
 Office of the Honorable Nushin G. Sayfie                          Circuit Criminal Division COVID-19 Procedures     Page 4 / 4
 Administrative Judge, Circuit Criminal Division                   Starting Week of April 13, 2020 - Courtroom 4-1




                      COVID-19 *SPECIAL SETS Procedures for Courtroom 4-1
                               Richard E. Gerstein Justice Building

                                           For Judges
                       Beginning Week of April 13, 2020 Until Further Notice

        1. The Judge must screen all requests for hearings and determine whether
               a. The issue can be ruled on without a hearing
               b. The issue necessitates a hearing

        2. The Judge/JA must RESERVE a time slot in Courtroom 4-1 by contacting Judge Sayfie’s JA, Mayra
           Perez. Lawyers cannot request a reservation directly. All requests must come from the Judge/JA.

        3. Requests must indicate a reasonable period of time for the hearing, being considerate of other
           colleagues that may also need access to the Courtroom.

        4. Once the time/date are reserved, then the Judge/JA/Bailiff of the division are responsible for
           sending the ZOOM Meeting ID or invitation to the parties, corrections, interpreter, reporter and the
           clerk.

        5. If the Defendant does not speak English and the hearing is complicated and/or lengthy then contact
           Judge Sayfie to ensure we have appropriate interpretation available.

        6. Effective 4/13/20 – the Court can hear matters in 4-1 via ZOOM that are not emergencies or critical
           matters, at the discretion of the division judge and giving priority to other matters that are in fact
           critical or emergencies.
